DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 13, 15-20, 23-24, 29, 31-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rezayee et al. (US 10,474,846 B1). 
Regarding claims 1, 17, and 33, Rezayee et al. disclose an information processing system (fig.1, 120) comprising: an information processing device (Fig.3, 125, which discloses a cryptographic CPU within the system), and an appurtenance device configured to be connected to the information processing device (fig. 2, which discloses a plurality of devices connectable to the device containing the cryptographic CPU), the information processing device including circuitry configured to: supply power to the appurtenance device (col. 2, lines 47-50, “glitch detection circuitry'’); measure a current from the information (col 9, lines 20-21, “measurement circuitry ”); cause the appurtenance device to perform a predetermined power consumption operation for authentication of the appurtenance device in addition to a normal operation (col. 10, lines 10-20 and col. col. 12, lines 45-50, which disclose performing secure mobile payment device-based data authentication during a determined power supply glitch), and determine whether the appurtenance device is an authorized or an unauthorized product, based on a measured current value measured in a period when the appurtenance device performs the power consumption operation (col. 10, lines 55-60 and col. 12, lines 40-50, which discloses processing authentication-required, transactions during power voltage-based measurements being collected during glitch detection attack prevention) and a reference current value that is a current value in the power consumption operation by an authorized or an unauthorized product (col. 19, lines 25-30, “voltage, current, capacitance, etc. ).
Regarding claims 2 and 18, Rezayee et al. disclose the circuitry is configured to cause the appurtenance device to perform the power consumption operation in a pause period when the appurtenance device pauses an operation in the normal operation (col.3, lines 13-22, which disclose glitch control information the glitch instructions may identify the presence of a glitch and take one or more 
Regarding claims 3 and 19, Rezayee et al. disclose the circuitry is configured to cause the appurtenance device to perform the power consumption operation in a latency time (fig.3, col.10, line 40-col.11, line 11, “power conversion 116, glitch period”) after sending a command from the information processing device to the appurtenance device until a response from the appurtenance device to the information processing device in the normal operation (fig.3, col.15, line lines 3-64, “glitch instructions 136”). 
Regarding claims 4 and 20, Rezayee et al. disclose the appurtenance device includes a control circuit that contributes to the normal operation, and the circuitry is configured to cause the control circuit to perform the power consumption operation (col.3, lines 14-22, “processor may execute glitch instructions, glitch control information the glitch instructions”). 
Regarding claims 7 and 23, Rezayee et al. disclose the appurtenance device includes a memory circuit that contributes to the normal operation, and the circuitry is configured to cause the memory circuit to perform the power consumption operation (fig.3, col.11, lines 3-11, “battery-backed memory 114”). 
which disclose performing secure mobile payment device-based data authentication during a determined power supply glitch). 
Regarding claims 13 and 29, Rezayee et al. disclose the circuitry is configured to calculate a change cycle of measured current values, compare the calculated change cycle of the measured current values with a reference change cycle of reference current values, and determine whether the appurtenance device is an authorized or an unauthorized product based on a comparison result (col.18, line 25-col.19, line 48). 
Regarding claims 15 and 31, Rezayee et al. disclose the circuitry is configured to determine whether the appurtenance device is an authorized or an unauthorized product, depending on whether a change in measured current values between before and after the appurtenance device starts the power consumption operation is larger than or equal to a fifth threshold (col.23, lines 1-5, which a monitoring circuit of a power conversion circuit has generated a glitch indicator, or a number of exceptions exceeds an exception threshold). 
.
Allowable Subject Matter
Claims 5-6, 9-12, 14, 21-22, 25-28, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior art of record teaches or suggests wherein the circuitry is configured to cause the appurtenance device to perform the power consumption operation in a pause period when the appurtenance device pauses an operation in the normal operation. It is these limitations as they are claimed in the combination with other limitations of claim, which have not 
Regarding claims 5 and 21, none of the prior art of record teaches or suggests wherein the control circuit includes M logic circuits, where M is a plural number, and the circuitry is configured to cause each of the M logic circuits to perform the power consumption operation, compare measured current values with reference current values for the M logic circuits, and determine whether the appurtenance device is an authorized or an unauthorized product, depending on whether all measured current values match the reference current values in M-time comparison. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claims 6 and 22, none of the prior art of record teaches or suggests wherein the control circuit includes M logic circuits, where M is a plural number, the circuitry is configured to cause each of the M logic circuits to perform the power consumption operation, compare measured current values with reference current values for the M logic circuits, and determine whether the appurtenance device is an authorized or an unauthorized product, depending on whether a proportion of results that the measured current value matches the 
Regarding claims 9 and 25, none of the prior art of record teaches or suggests wherein the circuitry is configured to chronologically arrange a plurality of measured current values to produce a measured current value pattern, compare the produced measured current value pattern with a reference current value pattern having chronologically-arranged reference current values, and determine whether the appurtenance device is an authorized or an unauthorized product, based on a comparison result. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claims 14 and 30, none of the prior art of record teaches or suggests wherein the circuitry is configured to perform current measurement, cycle calculation, and cycle comparison for N times, where N is a plural number, and determine whether the appurtenance device is an authorized or an unauthorized product, depending on whether a proportion of results that the 
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ittogi et al. (US 2017/0293337 A1) disclose a verification device is configured to supply operation power to a verification target device in order to communicate with the verification target device, and perform verification of the verification target device. The verification device includes: a detection unit configured to detect a value of a current that flows in the verification device due to the operation power being supplied to the verification target device; a determination unit configured to determine whether or not the value of the current is greater than a threshold value; and a verification unit configured to verify authenticity of the verification target device according to whether or not the value of the current is greater than the threshold value. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN H LE/Primary Examiner, Art Unit 2862